DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2020 has been entered.  Claims 1-6 and 9-22 are pending and claims 7-8 have been cancelled.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 9-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 14 and 20 are directed to a method for adaptive language learning.  
Re claims 1, 14 and 20: the limitation of steps: determine a level of similarity between each syllable of the user's response and a corresponding syllable of a predefined response by comparing a speech signature for each syllable of the response to a speech signature for each corresponding syllable of the predefined response and determining a threshold range corresponding to the determined level of similarity; assign one or more scores to each syllable of the response as a function of the threshold range corresponding to the determined level of similarity for each syllable relative to a predefined syllable threshold level; determine a language proficiency for each of different parts of the user’s response based the one or more scores for each of the syllables of the user's response, the different parts of the user's response comprising words, sentences, and/or phrases, wherein a language proficiency for a particular part of the user's response is determined according to an aggregation of the scores for the syllables that form the particular part of the user's response; and dynamically select a second prompt to present to the user, the second prompt selected based on the user's language proficiency of the different parts of the user's response and intended to further test the user's one or more language skills until a determined language proficiency level for the user satisfies a predetermined threshold, as drafted, are processes that, under their broadest reasonable interpretations, cover performance of the limitation in the mind.  Nothing in the claim element precludes the step from practically being performed in the mind.  The claim does not require the steps to be performed by a statutory machine.  This type of pronunciation analysis can be practically performed in the human mind, and is in fact performed in the human mind on a daily basis, for instance by an English teacher diagnoses pronunciation of a vocabulary of a student by evaluating the syllable(s) of the vocabulary and dynamically selecting a new vocabulary based on the proficiency of the pronunciation.   If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. In particular, the processor in these steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. For example, Claim 1 further recites “receiving, by a processor”; claim 14 recites “a processor, a memory” and claim 20 recites “a processor”.   These represent generic computer functions that are well-understood, routine and conventional activities previously known to the industry, and are used merely to implement the abstract idea on a computer.  Specifically, these structures are used only for data gathering / data storage, as such, only represent insignificant pre-solution activity. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.   Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
Dependent claims 2-6, 9-13,15-19 and 21-22 inherit the deficiencies of their respective parent claims through their dependencies and do not recite additional limitations sufficient to direct the claims to more than the claimed abstract idea, and are thus rejected for the same reasons.  	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,5-6,11-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dunlap et al. (US 2005/0175970 A1) in view of Lee et al. (US 2008/0306738 A1).
Re claims 1, 14 and 20:
1. A method (Dunlap, Abstract), comprising:
receiving, by a processor (Dunlap, fig. 1), a voice response from a user in response to a first prompt, the first prompt intended to test one or more language skills of the user (Dunlap, fig. 10; fig. 14, 
determining, by the processor, a level of similarity between each of the user's response and a corresponding of a predefined response by comparing a speech signature for each of the response to a speech signature for each corresponding of the predefined response (Dunlap, fig. 10, fig. 14, “Update learner response data”, “Calculate new skill level score”; [0093] – [0094]; [0016], “The verbal input is compared to a set of anticipated learner responses and a skill level of the learner is determined based on an output from the comparison. A character response is then selected based on the skill level of the learner and the character response is presented as an audible statement from the character through the audio output”; pg. 8, claim 1, “means for comparing the verbal input to a set of anticipated learner responses; means for determining a skill level of the learner based on an output from the comparing means”) and determining a threshold range corresponding to the determined level of similarity (Dunlap, [0094], “the embodiment shown tracks the five most recent interaction nodes 96 and averages the results, is then used in conjunction with a weighting matrix 98 to provide a skill level score”; Abstract, “skill level matrix to provide varying levels of difficulty”; [0093], “level … i.e. beginner, intermediate or advanced”; fig. 13 shows a range of values for a skill level); 
assigning, by the processor, one or more scores to each of the response as a function of the threshold range corresponding to the determined level of similarity for each relative to a predefined threshold level (Dunlap, fig. 10, fig. 14, “Update learner response data”, “Calculate new skill level score”; [0093] – [0094]; [0016], “The verbal input is compared to a set of anticipated learner responses and a skill level of the learner is determined based on an output from the comparison. A character response is then selected based on the skill level of the learner and the character response is presented as an audible statement from the character through the audio output”; [0086], “by creating a construct in which a learner is associated with a particular level of proficiency, which is in turn associated with vocabulary, the game ; 
determining, by the processor, a language proficiency for the user based on an aggregation of the determined one or more scores for each of the user's response (Dunlap, fig. 10, fig. 14, “Update learner response data”, “Calculate new skill level score”; [0093] – [0094]; [0016], “The verbal input is compared to a set of anticipated learner responses and a skill level of the learner is determined based on an output from the comparison. A character response is then selected based on the skill level of the learner and the character response is presented as an audible statement from the character through the audio output”; [0086], “by creating a construct in which a learner is associated with a particular level of proficiency, which is in turn associated with vocabulary, the game can introduce scenarios using those words the user is having trouble with so that they can practice”; pg. 8, claim 1, “means for comparing the verbal input to a set of anticipated learner responses; means for determining a skill level of the learner based on an output from the comparing means”); and 
dynamically selecting, by the processor, a second prompt to present to the user, the second prompt selected based on the user's language proficiency and intended to further test the user's one or more language skills (Dunlap, fig. 14 shows a feedback loop where a character prompt and anticipated leaner response set are selected based on a learner’s skill level score; pg. 8, claim 1, “means for determining a skill level of the learner based on an output from the comparing means; means for selecting a new character response based on the skill level of the learner; and, means for presenting the new character response as an audible statement from the character through the audio output means”; [0098], “This skill level then defines the selection of character prompts and anticipated responses at the next interaction node”; the skill level is used to select the next interaction node (fig. 12A - 12C show a map with nodes)).

Dunlap does not explicitly disclose determining a level of similarity between each syllable of the user’s response and a corresponding syllable of a predefined response.  Lee et al. (US 2008/0306738 A1) teaches voice processing methods and systems that score and/or correct utterances according to determining, by the processor, a level of similarity between each syllable of the user's response; assigning, by the processor, one or more scores to each syllable of the response as a function of the threshold range corresponding to the determined level of similarity for each syllable relative to a predefined syllable threshold level (Lee, fig. 6, S630, S640; [0040], “step S630, the respective voice units of the utterances produced by the learner and that by the real teacher in the teaching materials are compared according to at least one matching algorithm to obtain a plurality of matching values … corresponding to the respective voice units P, of the utterance. Then, in step S640, the voice is scored according to the matching values and the at least one personified voice scoring algorithm”; [0026], “The voice unit may be a phoneme, or syllable”); determining, by the processor, a language proficiency for each of different parts of the user's response based on the one or more scores for each of the syllables of the user's response, the different parts of the user's response comprising words, sentences, and/ or phrases, wherein a language proficiency for a particular part of the user's response is determined according to an aggregation of the scores for the syllables that form the particular part of the user's response (Lee, [0026], “The voice unit may be a phoneme, or syllable”; fig. 4; [0028], “the training utterances produced by the learners and the real teacher are obtained, and the scores corresponding to the respective voice units of the training utterances and the respective entire sentence of training utterances provided by the real teacher are obtained. The scores corresponding to the respective voice units … first scoring item. The scores corresponding to the respective entire sentence of training voice ...  the score corresponding to the respective entire sentence of training utterances in the k-th second scoring item. The overall scores corresponding to the respective entire sentence of training utterances is Z”); and dynamically selecting, by the processor, a second prompt to present to the user, the second prompt selected based on the user's language proficiency of the different parts of the user's response and intended to further test the user's one or more language skills until a determined language proficiency level for the user satisfies a predetermined threshold (Lee, [0040], “if a score of a specific voice unit is less than a threshold, a pronunciation error pattern may have occurred on the phonetic characteristic of the voice unit”; fig. 6, S650 - “Detecting pronunciation error patterns in utterance”; S660 – “Determining correction action according to pronunciation error pattern”; [0040], “corresponding correction actions are provided to the the voice units of the voice and the teaching materials can be displayed via the display module, and the voice units conforming to the pronunciation error pattern would be marked”; correction action(s) (such as teaching materials) can be dynamically selected based on the detected pronunciation error pattern of a voice unit (a syllable)). 

    PNG
    media_image1.png
    767
    1535
    media_image1.png
    Greyscale

Therefore, in view of Lee, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in Dunlap, by providing the voice unit (syllable) score and overall score as taught by Lee, in order to determine whether at least one voice unit in the voice conforms to at least one pronunciation error pattern. That is, whether a pronunciation error pattern has occurred in the utterance is detected. If any voice unit conforms to the pronunciation error pattern (a specific pronunciation error pattern is detected), a correction action is determined according to the detected pattern (Lee, [0040]).  Furthermore, the sentence score can assess the overall skill level of a sentence (Lee, [0027]). 

14. An apparatus, comprising: 
a processor;
a memory storing code executable by the processor to: 
receive a voice response from a user in response to a first prompt, the first prompt intended to test one or more language skills of the user; 

assign one or more scores to each syllable of the response as a function of the threshold range corresponding to the determined level of similarity for each syllable relative to a predefined syllable threshold level; 
determine a language proficiency for each of different parts of the user’s response based the one or more scores for each of the syllables of the user's response, the different parts of the user's response comprising words, sentences, and/or phrases, wherein a language proficiency for a particular part of the user's response is determined according to an aggregation of the scores for the syllables that form the particular part of the user's response; and 
dynamically select a second prompt to present to the user, the second prompt selected based on the user's language proficiency of the different parts of the user's response and intended to further test the user's one or more language skills until a determined language proficiency level for the user satisfies a predetermined threshold (See claim rejection above). 

20. A computer program product comprising a computer readable storage medium having program code embodied therein, the program code readable/executable by a processor for:
receiving a voice response from a user in response to a first prompt, the first prompt intended to test one or more language skills of the user; 
determining a level of similarity between each syllable of the user's response and a corresponding syllable of a predefined response by comparing a speech signature for each syllable of the response to a speech signature for each corresponding syllable of the predefined response and determining a threshold range corresponding to the determined level of similarity; 
assigning one or more scores to each syllable of the response as a function of the threshold range corresponding to the determined level of similarity for each syllable relative to a predefined syllable threshold level; 

dynamically selecting a second prompt to present to the user, the second prompt selected based on the user's language proficiency of the different parts of the user's response and intended to further test the user's one or more language skills until a determined language proficiency level for the user satisfies a predetermined threshold (See claim rejection above).

Re claims 2, 15:
2. The method of claim 1, wherein the prompt is one of a plurality of prompts that comprise a language proficiency test.  15. The apparatus of claim 14, wherein the prompt is one of a plurality of prompts that comprise a language proficiency test (Dunlap, Abstract, “testing for skill determination”; [0088], [0092], “comprehension test scores …production test scores”; [0095] – [0098]). 

Re claims 3, 16:
3. The method of claim 2, wherein a predefined subset of the plurality of prompts is associated with a predefined language proficiency level.   16. The apparatus of claim 15, wherein a predefined subset of the plurality of prompts is associated with a predefined language proficiency level (Dunlap, fig. 10, 1004, “Access prompt library”; [0098], “The two prompt choice levels in FIG. 12a is a simplistic model and multiple prompt trees can be provided for greater scaling based on the skill level score”; [0016], “The verbal input is compared to a set of anticipated learner responses and a skill level of the learner is determined based on an output from the comparison"; [0089], “Variables such as vocabularySkillLevel are stored in the database”; [0084], “Prompt Selector selects a specific prompt based on scenario variables”). 

Re claims 5 – 6, 18 – 19:
5. The method of claim 2, further comprising: 

dynamically selecting one or more additional prompts to present to the user based on the determined language proficiency level, the one or more additional prompts selected to diagnose the user's proficiency of one or more elements of the language (Dunlap, fig. 14 shows a feedback loop where a character prompt and anticipated leaner response set are selected based on a learner’s skill level score; pg. 8, claim 1, “means for determining a skill level of the learner based on an output from the comparing means; means for selecting a new character response based on the skill level of the learner; and, means for presenting the new character response as an audible statement from the character through the audio output means”; Abstract, “testing for skill determination”; [0088], [0092], “comprehension test scores …production test scores”; [0095] – [0098]; figs. 13A – 13C, “Speed of Speech”, “Vocabulary”, “Response Rate”). 

18. The apparatus of claim 15, wherein the code is further executable by the processor to: 
present one or more baseline prompts of the plurality of prompts to the user to determine a language proficiency level of the user according to the user's responses to the baseline prompts; and 
dynamically select one or more additional prompts to present to the user based on the determined language proficiency level, the one or more additional prompts selected to diagnose the user's proficiency of one or more elements of the language (See claim 5 rejection above). 

6. The method of claim 2, further comprising assigning the language proficiency level to the user in response to determining that the user provided a successful response (Dunlap, fig. 14 shows a feedback loop where a character prompt and anticipated leaner response set are selected based on a learner’s skill level score; pg. 8, claim 1, “means for determining a skill level of the learner based on an output from the comparing means; means for selecting a new character response based on the skill level of the learner; 

19. The apparatus of claim 15, wherein the code is further executable by the processor to assign the language proficiency level to the user in response to determining that the user provided a successful response (See claim 6 rejection above). 

Re claims 11 – 13:
11. The method of claim 1, further comprising using one or more machine learning processes to determine the one or more scores for the response based on one or more historical responses (Dunlap, [0090], “Once the user chooses an interaction, and begins to either initiate interactions or respond to interactions, variables are updated as means of past performance measurement to ensure that 'outliers' are eventually be thrown out, and the system will target the learner's true skill level over time”; [0100], “The Interaction Engine identifies the beginning of an interaction, step 1402, and queries the skill matrix from the prior node for a level determination, step 1404. Based on the level determination, the character statement /question is determined, step 1406, and the response set for the learner defined, step 1408. The actual response by the learner, step 1410, will then alter the character response tree selection as previously described with respect to FIGS. 12a-c”; the one or more scores for the response (for different difficulty level) based on one or more historical responses (past skill level)). 

12. The method of claim 1, wherein the prompt comprises one of an audio prompt, a video prompt, and a text prompt (Dunlap, fig. 11 – 12C). 

13. The method of claim 1, wherein the prompt is selected from one or more different prompt types, the one or more different prompt types selected from the group consisting of: 
an elicited imitation; 

an elicited dictation; and 
a story retelling (Dunlap, fig. 11 – 12C). 

Re claim 21:
21. The method of claim 5, further comprising generating a mapping of the elements of the language that the user has acquired at a certain proficiency level, the one or more additional prompts selected based on the generated mapping (Dunlap, fig. 14 shows a feedback loop where a character prompt and anticipated leaner response set are selected based on a learner’s skill level score; pg. 8, claim 1, “means for determining a skill level of the learner based on an output from the comparing means; means for selecting a new character response based on the skill level of the learner; and, means for presenting the new character response as an audible statement from the character through the audio output means”; [0098], “This skill level then defines the selection of character prompts and anticipated responses at the next interaction node”; the skill level is used to select the next interaction node (fig. 12A - 12C show a map with nodes)).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Dunlap et al. (US 2005/0175970 A1) in view of Lee et al. (US 2008/0306738 A1) as applied to claim 5 above, and further in view of Nielson et al. (US 2018/0108273 A1).
Re claim 22:
22. The method of claim 5, further comprising tracking the user's vocabulary by determining the frequency with which the user is able to master vocabulary words in their responses to the prompts and calculating a measurement of the word level proficiency for the user based on an accuracy with which the user gets words correct in responses to prompts.

Dunlap does not explicitly disclose tracking the user's vocabulary by determining the frequency with which the user is able to master vocabulary words in their responses to the prompts and calculating a measurement of the word level proficiency for the user based on an accuracy with which the user gets by determining the frequency with which the user is able to master vocabulary words in their responses to the prompts and calculating a measurement of the word level proficiency for the user based on an accuracy with which the user gets words correct in responses to prompts (Nielson, Abstract; [0136], “text difficulty calculator may employ a labeled data set of training resources with pre-identified semantic and syntactic features label with metadata identifying the features in the text. Non-limiting examples of the features may include: lexical frequency of various words (i.e., how often words show up in resources in the resource store corpus or in external corpora”; [0192]; [0196], “Adjusting difficulty may also be based on a word difficulty. Words may have difficulty scores associated with them. In some cases, words may be normalized on a zero to one scale so that they may be associated with learning activities appropriately. Inputs into word difficulty scoring may include frequency within a variety of corpora, such as the American National Corpus, as well as metrics such as number of syllables and number of definitions for the word”; [0207]; [0080], “The proficiency level and/or language skill abilities of the learner may be automatically updated in the user data store 105”).  Therefore, in view of Nielson, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in Dunlap, by selecting word based on frequency as taught by Nielson, since Nielson states that the difficulty of the text can be adjusted based on the lexical frequency of the word (Nielson, [0136]). 

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dunlap et al. (US 2005/0175970 A1) in view of Lee et al. (US 2008/0306738 A1) as applied to claims 3 and 16 above, and further in view of Wendt (US 2014/0342321 A1).
Re claims 4, 17:
Dunlap discloses a method further comprising assigning the language proficiency level associated with the subset of the plurality of prompts to the user in response to determining that the user provided a successful response to a threshold an average score in the subset of the plurality of prompts (Dunlap, [0094], “the embodiment shown tracks the five most recent interaction nodes 96 and averages the results, skill level score”; Abstract, “skill level matrix to provide varying levels of difficulty”; [0093], “i.e. beginner, intermediate or advanced”; a level (or skill level) inherently includes a threshold value; figs. 12A – 12C show a number of interaction nodes (number of prompts); each interaction node (prompt) includes SOS, vocab, RR score (fig. 13B); five interaction nodes are averaged with a weighting matrix (fig. 13C) to calculate the skill level score (language proficiency level)). 

Dunlap teaches a five interaction nodes are averaged with a weighting matrix (fig. 13C) to calculate the skill level score (language proficiency level) instead of assigning language proficiency level based on the successful response to a threshold number of prompts in the subset of the plurality of prompts.  Wendt teaches methods of conducting generative language training using a training corpus having a plurality of words and a plurality of stimuli (Wendt, Abstract).  Wendt teaches Dunlap’s deficiency (Wendt, [0128], “proficiency level is automatically determined using the respective indication(s). Examples of proficiency level include but are not limited to: percent correct, percent in error, and number of consecutive correct or erroneous ("streak"). In various aspects, the proficiency level is selected from the group consisting of a number correct, a percentage correct, a number incorrect, a percentage incorrect, and an average elapsed time to respond correctly. In other aspects, the proficiency level is determined using a standardized language assessment instrument”).   Therefore, in view of Wendt, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a number of correct responses as taught in Wendt instead of an average score of a number of responses (each response has a partial credit) as taught in Dunlap, since it was known in the art to assign score based on a number of question answered correctly without assigning partial credit to each response.
 
Claims 9 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dunlap et al. (US 2005/0175970 A1) in view of Lee et al. (US 2008/0306738 A1) applied to claim 1 above, and further in view of Tsai et al. (US 2010/0151427 A1).
Re claims 9 - 10:
tracks the five most recent interaction nodes 96 and averages the results, is then used in conjunction with a weighting matrix 98 to provide a skill level score”; Abstract, “skill level matrix to provide varying levels of difficulty”; [0093], “i.e. beginner, intermediate or advanced”; a level (or skill level) inherently includes a threshold value).   Dunlap does not explicitly disclose 9. The method of claim 8, further comprising determining that the user's pronunciation of the syllable is successful in response to the score assigned to the syllable satisfying a threshold syllable score.  10. The method of claim 9, further comprising: aggregating each score assigned to each syllable of the voice response; and determining that the user's pronunciation of the voice response is successful in response to the aggregated score satisfying a threshold response score. 

Tsai teaches a hierarchical scoring structure for speech-sound data is generated (Tsai, Abstract).  Tsai teaches the limitation: 9. The method of claim 1, further comprising determining that the user's pronunciation of the syllable is successful in response to the score assigned to the syllable satisfying a threshold syllable score.  10. The method of claim 9, further comprising: aggregating each score assigned to each syllable of the voice response (Tsai, fig. 3, “Syllable-level scoring”, “Phone-level Scoring”; [0025]; figs. 3 – 4B; [0023], “a student pronounces a written language and the speech-sound scoring system 110 scores sentences, words, syllables, and  phonemes of the written language to obtain corresponding scoring results of speech-sound data”; [0020], “scores for sentences, words, syllables, and phonemes can be separately generated to explain why high or low scores were generated”).   Therefore, in view of Tsai, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Dunlap, by providing the syllable-level and phone-level scores as taught by Tsai, in order to assess a speech which includes an hierarchical structures such as sentences, words, syllables, and phonemes (Tsai, [0020]). 

Response to Arguments
Applicant's arguments filed 7/20/2020 have been fully considered but they are not persuasive.
Applicant argues the claimed solution clearly recites various steps that are only practically performed using a computer system, e.g., computing devices and computer networks to facilitate speech analysis, natural language processing, and/or the like to analyze and compare parts of speech between a user's voice response and a predefined response. To make this even more clear, Applicant has amended Claim I to recite that each step of the method is performed by a processor, e.g., a "statutory machine" as described in the Office Action. Id at p. 3. Furthermore, Claims 14 and 20 also recite a processor and a computer readable storage medium includes code that is executable by a processor, which further ties the claimed solution to a statutory machine.
The Office respectfully disagrees. Based on the current guidance the additional element would be considered the processor. The processor discussed is recited at a high level of generality and is viewed as nothing more than an attempt to generally link the judicial exception to the technological environment of a computer. The current claim limitations stating “determining, by the processor, a level of similarity between each syllable … ", “assigning, by the processor, one or more scores …”, “determining, by the processor, a language proficiency … ”, “dynamically selecting, by the processor, a second prompt to present to the user” does not preclude the current claims from being performed by a mental process. These limitations do not require that the steps required by the claim can be performed via speech processing.  Further, nowhere in the specifications does not provide specific detail that the "a level of similarity", "one or more scores", and "a language proficiency" must be speech processing techniques. These limitations are discussed as such a high-level of generality that the limitations are viewed as insignificant pre-solution activity.  The use of generic computer components and digital data is well-understood, routine, and conventional, and does not amount to an inventive concept. See Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat'l Ass 'n, 776 F.3d 1343, 1347 (Fed. Cir. 2014) (discussing that data collection, recognition, and storage is well known).  The recitation of computer structure in the claim(s) does not negate the mental nature of this limitation because the claim here merely uses the computer structure as a tool to perform the otherwise mental process.  Such mental 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52

Applicant argues the language apparatus can adapt the prompts on the fly, in real-time, based on the user's previous responses to increase or decrease the difficulty and pinpoint the user's proficiency level. The language apparatus can also dynamically, in real time, adjust the prompts to diagnose or focus on particular areas of weakness or other specific elements of the language that the user needs to work on to increase the user's proficiency in the language based on speech analysis, e.g., syllable analysis, of the user's speech.
The Office respectfully disagrees.   Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes that the teacher used to perform (e.g., mental assigned a score based on the similarity between the student’s pronunciation and a standard pronunciation, generated a second vocabulary consist of the same syllable can be selected based on the proficiency level of the student of the same syllable), using the computer components as a tool.  While this type of automation reduce effort by a teacher (by minimizing or eliminating the need for mentally evaluating pronunciation), there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality).  Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).

Applicant argues the instant amendments further define the scope of the claimed solution. In particular, the amendments clarify that the language apparatus breaks down a response into different portions that are each individually scored based on the scores of the syllables that the different portions are made of to determine a language proficiency for each of the different portions. Furthermore, the language apparatus presents prompts to the user that are associated with the different portions of the response based on the scores for the different portions "until a determined language proficiency level for the user satisfies a predetermined threshold." These elements further articulate the specialized and technical nature of the claimed solution that cannot practically be performed in the human mind.
A claim recites a mental process when the claim encompasses acts people can practically perform using their minds or pen and paper. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-73 (Fed. Cir. 2011) ( determining that a claim whose "steps can be performed in the human mind, or by a human using a pen and paper" is directed to an unpatentable mental process). This is true even if the claim recites that a generic computer component performs the acts. See 2019 Revised Guidance n.14 ("If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind."). 

Applicant’s arguments with respect to claims 1-6 and 9-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048.  The examiner can normally be reached on Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK YIP/Primary Examiner, Art Unit 3715